—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Family Assistance, dated December 9, 1997, which, after a hearing, denied the petitioner’s request to expunge certain reports maintained by the New York Central Register of Child Abuse and Maltreatment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The administrative determination is supported by substantial evidence (see, Matter of Lee TT. v Dowling, 87 NY2d 699, 713; Matter of Burks v Wing, 242 AD2d 624).
The petitioner’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, S. Miller and Sullivan, JJ., concur.